Citation Nr: 0942922	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a claimed skin 
disorder, to include as due to herbicide exposure in the 
Republic of Vietnam.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  

In June 2007, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

After a careful review of the record, the Board finds that 
the claims currently on appeal must be remanded for further 
action.  

First, with regard to all three claims, the Veteran has 
indicated he has been awarded Social Security Administration 
(SSA) disability benefits.  

Where there is actual notice to VA that a Veteran is 
receiving SSA disability benefits, VA has the duty to acquire 
a copy of the decision granting disability benefits and the 
supporting medical documentation relied upon.  Baker v. West, 
11 Vet. App. 163 (1998). 

Because the SSA records are not currently associated with the 
claims file, but are potentially relevant to each of the 
Veteran's claims, all three claims must be remanded.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993) (the duty to 
assist applies to all potentially relevant records).  

Second, with specific regard to the Veteran's claim of 
service connection for a low back disorder, remanded is also 
necessary to afford the Veteran a VA examination.  

In this regard, the Board notes that the post-service medical 
evidence includes competent evidence of a current disability, 
the Veteran's assertions that he first injured his back 
during active service in the Republic of Vietnam, and an 
indication that the disability may be associated with the 
Veteran's service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Specifically, the post-service medical evidence includes a 
January 1980 VA discharge report noting the Veteran's 
complaints of a 10-year history of low back pain first 
occurring following an injury to the back during active 
service.  At that time, the Veteran also complained of 
subsequent recurring episodes, including in August 1979 and 
December 1979.  A myelogram and X-rays revealed a herniated 
nucleus pulposus at L5-S1 on the right.  The Veteran then 
underwent bilateral laminotomy with diskectomy at the L5-S1.  

Also, the private (non-VA) medical evidence includes a March 
1986 treatment note indicating that an X-ray revealed mild 
disc space narrowing at L5-S1 and minimal anterior wedging of 
L1 "which may be the result of old trauma."  (The opinion 
was also stated as "probably due to old trauma.").  

Although the indication of "old trauma" could refer to a 
post-service injury, the Board notes that it could also refer 
to in-service trauma.  Because the record otherwise lacks 
sufficient competent evidence upon which the Board can make a 
decision, remand for a VA examination is required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, after attempting to obtain the SSA disability 
records, the RO should schedule the Veteran for a VA 
examination to determine the nature and likely etiology of 
the current low back disability.  

Finally, with regard to the Veteran's claim of service 
connection for PTSD, the Board finds that remand is warranted 
for three reasons.  

First, more complete and extensive stressor development is 
indicated by the record.  

In this regard, the Veteran's service personnel record 
indicates that he was assigned to the 167th Signal Company in 
Vietnam from April 12, 1970 to November 21, 1970.  He was 
then assigned to HHC 2d Bn 501st Infantry (Ambl) from 
November 21,1970 until March 13, 1971.  

During his January 2007 Board hearing, the Veteran testified 
that he spent most of his time in Vietnam at firebases 
Tomahawk and Brick.  Although he could not remember specific 
dates, he could remember that he was first sent to firebase 
Tomahawk within his first week in Vietnam.  He stayed there 
from approximately the start of the monsoons until the middle 
of the dry season, and he was there the longest.  He was also 
sent to firebase Brick in approximately June 1970.  

He indicated that these firebases were subject to mortar and 
rocket attacks one to two times per month while he was there 
with the attacks occurring mainly at night.  

The record also contains a February 1971 letter from Lt. BWC, 
of Headquarters of 2d Battalion (Airmobile) 501st Infantry, 
who wrote that during the period from April 15, 1970 to March 
25, 1971, the Veteran served in a variety of roles, including 
as part of the forward party in the move from Firebase 
Tomahawk to Firebase Brick .  

The Veteran was responsible for the electrical wiring of 
Firebase Brick, and was often called on to perform electrical 
wiring during the hours of darkness and under adverse weather 
conditions.  

In attempting to research the Veteran's claimed stressors, 
the RO sent a request to United States Joint Services Records 
Research Center (JSRRC) in July 2008 (following the Board's 
June 2007 remand) informing JSRRC that the Veteran's claimed 
stressor happened on April 1, 1970, while he was assigned to 
the 167th Signal Company.  In reply, JRSSC indicated that 
according to its research, the 167th Signal Company was 
stationed Pleiku and not at Fire Support Base (FSB) Tomahawk 
or Brick.  

The JSRRC reply also indicates that they researched the 
records for FSB Tomahawk ending July 31, 1970, which showed 
that the firebase was attacked on June 10, 1970.  Also, 
research of the records for firebase Brick during the year of 
1970 showed that the firebase received a mortar attack on 
July 7, 1970.  

The RO did not, however, ask JRSSC to research the stressors 
claimed as occurring at FSB Tomahawk and FSB Brick while the 
Veteran was assigned to the 2d Bn 501st Infantry (Ambl) from 
November 21, 1970 until March 13, 1971.  Importantly, the 
February 1971 letter from the Veteran's superior officer 
verifies a specific timeframe during which the Veteran was at 
FSB Brick: during its construction.  

In light of these considerations, the RO, upon remand, should 
submit another request to JSRRC to attempt to verify the 
Veteran's claimed stressors at FSB Tomahawk and FSB Brick.  

Remand of the Veteran's PTSD claim is also necessary to 
afford the Veteran a VA examination.  Currently, the record 
includes VA therapy and psychology notes indicating that the 
Veteran served in Vietnam and was diagnosed with PTSD.  There 
is not, however, a clear diagnosis establishing that the 
Veteran's symptomatology meets the full criteria of DSM-IV.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997) (finding that the provisions of 38 C.F.R. § 3.304(f) 
require a clear and unequivocal diagnosis of PTSD showing 
that a veteran's symptomatology meets the criteria of a DSM 
diagnosis).  

Finally, the Veteran's claim of service connection for PTSD 
must be remanded in light of the recent Court of Appeals for 
Veterans Claims (CAVC) decision of Clemons v. Shinseki.

In Clemons, the CAVC held that the scope of a claim should be 
construed based on the reasonable expectations of a non-
expert, self-represented claimant, and the evidence developed 
during the claims process.  The factors to consider are the 
Veteran's description of his claim, the symptoms he 
describes; and all the information he submits or VA obtains 
in support of the claim.  Therefore, if a Veteran claims 
service connection for a specific disorder, any disorder 
reasonably encompassed by the Veteran's claim must be 
considered.  23 Vet. App. 1 (2009).  

Here, the Veteran has principally described his claim as a 
claim for PTSD.  Nonetheless, the Veteran's son wrote a 
letter received by the RO in approximately May 2005, 
indicating that the Veteran was diagnosed with depression.  
The record also includes such medical evidence as a January 
2006 VA psychology evaluation report providing a diagnosis of 
depression, and an April 2006 VA therapy note providing a 
diagnosis of anxiety and depression. 

Accordingly, the Board finds that the Veteran's claim of 
service connection for PTSD also encompasses a claim for a 
psychiatric disability other than PTSD, to include depression 
and anxiety.  

For these reasons, the matter must be remanded for a VA 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the SSA and make 
as many attempts as necessary to request 
any records pertinent to the Veteran's 
award or denial of Social Security 
disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized 
in rendering those 
decisions/determinations.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  After completing the above-requested 
development and any further development 
warranted by the record, the RO should 
schedule the Veteran for a VA examination 
to determine the current nature and 
likely etiology of the claimed low back 
disability.  The pertinent evidence in 
the claims file, along with a copy of 
this remand, must be made available to 
the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also 
undertake any indicated studies.  Then, 
based on the examination results, the 
examiner should provide a current 
diagnosis and specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a low 
back disorder that was incurred during 
the Veteran's active service or is 
otherwise consistent with the Veteran's 
reports of an injury during active 
service in the Republic of Vietnam.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should explain the rationale for such 
a conclusion.  

3.  The RO should also prepare a summary 
of the Veteran's claimed stressors using 
all of the information from the claims 
file, including the transcript of the 
Veteran's January 2007 Board hearing.  
The summary should specifically include 
the stressful events claimed as occurring 
while the Veteran was assigned to the HHC 
2d Bn 501st Infantry (Ambl) from November 
21, 1970 until March 13, 1971, at Fire 
Support Base Tomahawk and Fire Support 
Base Brick.  The RO should forward the 
summary to JSRRC and ask them to attempt 
to verify the claimed stressors.  The 
response(s) from JSRRC must be associated 
with the Veteran's claims file.  

4.  Thereafter, the RO should schedule 
the Veteran for a VA examination with a 
psychologist or psychiatrist to determine 
the nature and likely etiology of his 
claimed psychiatric disorder.  The 
pertinent evidence in the claims file, 
along with a copy of this remand, must be 
made available to the examiner for 
review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also 
undertake any indicated studies.  Then, 
based upon the results of the 
examination, the examiner should provide 
an opinion as to whether the Veteran has 
a current diagnosis of PTSD that is at 
least as likely as not (i.e., there is a 
50 percent probability or greater) due to 
an in-service stressor.  In making this 
determination, the examiner is asked to 
specifically comment on whether the 
Veteran meets each criterion for a 
diagnosis of PTSD as set forth in the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  Also, if the 
examiner diagnoses PTSD due to an in-
service stressor, the examiner should 
identify the specific in-service 
stressor(s) supporting the diagnosis.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the Veteran 
has a psychiatric disorder other than 
PTSD that was incurred during the 
Veteran's active service or is 
etiologically related to his active 
service, to include service in the 
Republic of Vietnam.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file and the 
Veteran's lay assertions should be 
provided.  If the examiner cannot provide 
a requested opinion without resorting to 
speculation, he or she should explain the 
rationale for such a conclusion.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


